     Case: 1:19-cv-06724 Document #: 19 Filed: 12/11/19 Page 1 of 1 PageID #:160

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Industry Xperience, LLC
                                    Plaintiff,
v.                                                       Case No.: 1:19−cv−06724
                                                         Honorable Jorge L. Alonso
The Dance Xperience
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 11, 2019:


        MINUTE entry before the Honorable Jorge L. Alonso: Status hearing held.
Plaintiff's motions to appear pro hac vice [17] and [18] are granted. Attorneys Rachel
Smoot and Amanda Wilcox are given leave to file appearance forms. Parties MIDP
disclosures shall be served by 12/20/20. All fact discovery shall be noticed in time to be
completed by 4/3/20. This case is referred to the magistrate judge for discovery
supervision, with authority to set and extend deadlines, and a settlement conference. No
further status hearing in front of the District Judge will be set until discovery is closed.
Notice mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
